Citation Nr: 1509740	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  08-33 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and depressive disorder, not otherwise specified (NOS).

2.  Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother




ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1989 with additional service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board remanded the claims in August 2013.

In June 2013, the Veteran presented sworn testimony during a video conference hearing in Winston-Salem, North Carolina, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for arthritis of the hands and feet and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record in a February 2007 statement and November 2013 VA examination respectively.  However, neither has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.



FINDING OF FACT

The Veteran's currently diagnosed depressive disorder NOS is at least as likely as not the result of his service-connected thoracolumbar strain.


CONCLUSION OF LAW

An acquired psychiatric disorder was caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for service connection for an acquired psychiatric disorder is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No other acquired psychiatric disorder has been linked to service, nor did the Veteran's representative claim that any other psychiatric disorder should be linked to service in his brief of January 8, 2015.

The Veteran was afforded a VA psychiatric examination in November 2013.  The examiner diagnosed the Veteran with depressive disorder NOS.  Recognizing the chronic pain he suffered as a result of his service-connected thoracolumbar strain, the examiner concluded that the Veteran's psychiatric disorder was at least as likely as not related to this service-connected disability.  

In light of this positive medical opinion, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current psychiatric disability is related to his service-connected low back disability.  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for an acquired psychiatric disorder is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as depressive disorder NOS, is granted.


REMAND

VA treatment records, the November 2013 VA general medical examination report, and a December 2013 statement from the Veteran indicate that he has applied for Social Security Administration (SSA) disability benefits related to his back and possibly knees.  There is no indication that the AOJ attempted to clarify whether the Veteran received SSA disability benefits related to his claimed bilateral knee disability or to obtain any SSA records.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  38 C.F.R. § 3.159(c)(2) (2014); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  On remand, the AOJ should attempt to obtain any relevant SSA records.  

The Board also finds that the November 2013 VA examination and opinion are inadequate to decide the claim.  The examiner stated the Veteran had no present knee disabilities, but also diagnosed him with a left knee strain.  Further, he did not address the Veteran's complaints of knee pain since service or whether there was a link between his knee complaints and service-connected low back disability.  Rather, the examiner only provided a speculative opinion that the Veteran's current knee complaints "may" be related to a 2005 bike accident.  In light of these deficiencies, a new VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to determine whether he is in receipt of SSA disability benefits related to his bilateral knee disabilities.  If the Veteran responds in the affirmative or fails to respond, appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

After making reasonable efforts, if the AOJ cannot obtain these records, it must specifically document the attempts that were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AOJ must then: (a) notify the Veteran of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of his bilateral knee complaints.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

The examiner must identify any current right and/or left knee disorders (including any which may have resolved during the appeals period).  With regard to each identified disorder, the examiner much state whether it is at least as likely as not that each of the diagnosed disorders had its/their onset in service or was/were otherwise etiologically related to his active duty service or caused or aggravated by his service-connected low back disability.  The examiner should specifically comment on the lay evidence establishing that the Veteran's knee pain began during his military service and was associated with his low back pain.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent, "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for a bilateral knee disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


